Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending and acknowledged in a Response of 12/28/2020. 

Withdrawn objection/rejection:
Applicant's amendments and arguments filed 12/28/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

New Grounds of Rejections --- as necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Amended claim 1 recites “a desired styling” in line 3, but “desired” is relative term. It is not clear how to determine “desired”, which varies depending on the person 
Claims 2-10 are also rejected due to vagueness of base claim 1. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 are rejected under 35 USC 103 as being obvious over Franzke et al. (US patent 6214319B1, of record) in view of in view of Eiji et al. (JPH11279047A); Herbalife Nutrition ([retrieved from on-line website: https://discovergoodnutrition.com/2013/11/heat-styling/, 2013, pp.1-4]) and Shernov (US 5,053,218 A, IDS of 02/04/2019, of record). 
Specifically, claims 1-8 are rejected by Franzke in view of Eiji and Herbalife Nutrition; and 
Claims 9-10 are rejected by Franzke in view of Eiji/Herbalife Nutrition and further in view of Shernov.  



Applicant claims including the below claim 1 filed 12/28/2020:

    PNG
    media_image1.png
    344
    1295
    media_image1.png
    Greyscale


Regarding Claims 1-8, they are rejected by Franzke in view of Eiji and Herbalife Nutrition
Franzke teaches that in the past, aqueous alcohol-free hair sprays have disadvantageous properties during use, especially in regard to the required lengthy drying time, and thus, the prior art provides a composition for fixing hair, which has a reduced portion of volatile organic solvents and may be satisfactorily sprayed and simultaneously has good application properties (col. 1, lines 1-36); and Franzke presents aqueous-alcoholic hair fixing composition or solution containing 0.1 to 10% of shellac which overlaps the instant range of 2-20%, 0.01 to 20% of at least one film-forming hair fixing polymer, 10-80% of at least one alcohol, and 20-90% of water; and the composition is sprayed by means of a propellant or foam (abstract and col. 3, lines 41-48); the prior art composition contains water and alcohol and therefore it  is alcohol or water-based; and since the prior art composition is aqueous solution and therefore shellac would have a water-soluble shellac in an aqueous carrier liquid such as water and water soluble C1-4 alcohol in the absence of evidence to the contrary (instant claims 1 (in part), 2-5 and 7-8). Further, the prior art composition comprises hydrogenated castor oil, shellac, and high amount of water (Example 8) which may read on the instant oil in water emulsion, devoid evidence to the contrary (instant claim 6). 
However, Franzke does not expressly teach a film former consisting of shellac of instant claim 1. The deficiency is cured by Eiji. 
Eiji teaches a cosmetic composition comprising shellac film former (component B or C) and one or more selected from proteins and derivatives thereof (component A), and shellac has film forming ability ([0001], [0003],[0012], [0016], [0017], [0022]-[0023], claim 1 of prior art); the shellac is used in an  amount of 2% (Examples 3-4), 2.5% (Examples 5-6: hair mousse that reads on the instant hair styling composition), 5% (Examples 7-8: hair spray that reads on the instant hair styling composition) 2.5% or 1.5% (Examples 9-10), all ranges of the said Examples overlap the instant range of 2-20%; the shellac component A comprises coconut oil fatty acid diethanolamide which reads on the instant carrier liquid, in addition to shellac, ethanol  the cosmetic composition is used to keep the hair healthy with settability, moisturizing, glossiness, smoothness, and cohesiveness of the hair after washing ([0019] and the Examples). 
It would have been prima facie to modify the teachings of Franzke with shellac as the film former of Eiji.
One of skill in the art would have been motivated to do so because Eiji teaches shellac only as a film former which can provide settability, glossiness, moisturizing, smoothness, cohesiveness and thus using shellac alone as the film former would simplify and the preparation process of hair styling composition, and save the 
However, Franzke in view of Eiji does not expressly teach thermal heat application and its type of instant claim 1. The deficiency is cured by Herbalife Nutrition. 
Herbalife Nutrition teaches styling with heating application can give one the look one want, but hair teaching tools for that purpose can damage to hairs giving hair Such heat styling tools include curling irons, flat irons, tongs or blow dryers (page 1). 
It would have been prima facie to modify the teachings of Franzke/Eiji with thermal application and its type as taught by Herbalife Nutrition. 
One of skill in the art would have been motivated to do so because Franzke teaches hair treatment with shellac for hair fixing and such shellac treatment would apply to the damaged fried and frizzled hair, and Herbalife Nutrition teaches thermal application can give perfect look, but it can damages to hair, and therefore, when the shellac fixing polymer of Franzke applies to the hair thermally damaged by heat application including flat iron, curling iron and/or blow dryer as taught by Herbalife Nutrition, the polymer would protect the damaged hair from thermal application and provide intended hair fixing style. 

Regarding instant claims 9-10, they are rejected by Franzke in view of Eiji;   Herbalife Nutrition and further Shemov 
 Franzke in view of Eiji/Herbalife Nutrition does not expressly teach specific shellac species of instant claims 9-10. The deficiency is cured by Shemov. 
Shemov teaches pressurized hair-fixative spray composition comprising shellac, dimethyl ether and water (abstract) wherein the shellac is preferably dewaxed, unbleached shellac (col. 4, lines 35-50 and claim 2); and the hair is treated the hair-fixative spray composition (Example 2).  
prima facie obvious to one of ordinary skill in the art to combine these references and select specific preferred type of dewaxed shellac of Shemov as a matter of design or choice for the same purpose of hair fixing and such selection would have yielded no more than the predictable results, devoid of evidence to the contrary (instant claim 9-10). 
In light of foregoing, instant claims 1-10 are obvious over the said applied art. 
Response to Arguments
Applicant’s arguments (none of the applied references does not teach 20-20% a film former consisting of shellac) have been fully considered, but are moot in view of new secondary reference, Eiji disclosing a film former consisting of shellac.  Further as evidenced by Cosmetic Science Technology: Theoretical Principles and Applications 2017, 13.5.1 Hair Fixatives teaches shellac was the preferred film-forming polymer in those early products …. Thus, products with just shellac as the film former seem well-known. 
Conclusion
Claims 1-10 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KYUNG S CHANG/Primary Examiner, Art Unit 1613